Title: To James Madison from James Maury, 25 October 1804
From: Maury, James
To: Madison, James


private
Dear Sir,Liverpool 25 octr 1804
I had the pleasure to write to you on the 21st of July relative to the Tobaccoe you had been so good as consign me, since which I have been favored with your letter of 22d of the same month. I much regret the produce of this consignment falling so considerably short of your expectations. It has had every advantage it could have in waiti[n]g the reguler call of the buyers in the market & produces no more than £422.0.11 as ⅌ the inclosed sales to which you may add £25.11.6 recovered from the underwriters for damage. Both sums to your credit in account current herewith, by which the balances appears £78.6.8 in my favor besides the drafts you advise of which have not yet appeared & which I shall take care of. I may probably have occasion to draw on you shortly for this difference.
In the inclosed price current you have the State of this Market. With great esteem & regard I am dr Sir your friend
James Maury
